Citation Nr: 1609460	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  12-34 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for lumbar strain.

2.  Entitlement to a compensable disability rating for cervical strain.

3.  Entitlement to a compensable disability rating for hemorrhoids.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for frostbite of both feet.

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied, in pertinent part, the Veteran's claims for a disability rating greater than 10 percent for lumbar strain, a compensable disability rating for cervical strain, a compensable disability rating for hemorrhoids, and entitlement to service connection for bilateral hearing loss and for frostbite of both feet (which was characterized as separate service connection claims for frostbite in the right foot and for frostbite in the left foot).  The Veteran disagreed with this decision in September 2012.  He perfected a timely appeal in December 2012.  A videoconference Board hearing was held at the RO in November 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected disabilities.  The Veteran testified at his November 2015 hearing that he had been unemployed since approximately 2010 due to his service-connected disabilities.  The RO adjudicated a TDIU claim in a September 2013 rating decision and denied the claim.  This issue must be remanded to comply with VA Fast Letter 13-13.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected lumbar strain, cervical strain, and hemorrhoids are all more disabling than currently evaluated.  He also contends that he incurred bilateral hearing loss and frostbite of both feet during active service and experienced continuous disability due to bilateral hearing loss and frostbite of both feet since his service separation.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's increased rating claims for lumbar strain, cervical strain, and hemorrhoids, he testified before the Board in November 2015 that all of these disabilities have worsened since his most recent VA examinations in May 2012.  See Board hearing transcript dated November 4, 2015, at pp. 7-8.  He specifically testified that he experienced radiculopathy of the left upper extremity and of the right lower extremity due to his service-connected cervical strain.  Id., at pp. 5-6, 9.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that, when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); but see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding mere passage of time does not require that VA provide a new medical examination).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examinations in May 2012, the Board finds that, on remand, he should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected lumbar strain, cervical strain, and hemorrhoids.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The Veteran testified further at his November 2015 Board hearing that he had been treated recently by VA and at John Peter Smith Hospital for his service-connected lumbar strain, cervical strain, and hemorrhoids.  See Board hearing transcript dated November 4, 2015, at pp. 8-9.  The most recent VA treatment records associated with the Veteran's claims file are dated only through September 2013.  The Court has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The only records from John Peter Smith Hospital associated with the Veteran's claims file consist of discharge instructions following an emergency room visit in December 2012.  The Veteran also testified that he had been treated recently by private clinicians for bilateral hearing loss and frostbite of both feet.  See Board hearing transcript dated November 4, 2015, at pp. 12, 14-17.  The basis for the RO's denial was that there was no current hearing disability or residuals of frost bite.  Given the foregoing, the Board finds that, on remand, the Veteran's updated VA and private treatment records should be obtained.

Lastly, VA Fast Letter 13-13 provides that if the Veteran has filed a Notice of Disagreement (NOD) regarding an increased evaluation for a service-connected disability, and while the appeal is pending, the Veteran claims TDIU due, at least in part, to the disability on appeal, and the rating decision denies the TDIU claim, then the TDIU claim is now part of the pending appeal, and a Statement of the Case (SOC), or Supplemental Statement of the Case (SSOC) must be issued. 

The Veteran filed a NOD in September 2012, initiating the above appeal for the June 2012 denial of increased ratings for service connected lumbar strain, cervical strain, and hemorrhoids.  The Veteran was denied a TDIU in a September 2013 rating decision.  A SOC or SSOC has not been issued to the Veteran for his claim of entitlement to a TDIU.  Thus, as the Veteran's situation is specifically contemplated by Fast Letter 13-13, this matter is remanded to the AMC/RO to ensure due process and compliance with Fast Letter 13-13.

Accordingly, the case is REMANDED for the following action:

1.  As the Veteran filed a NOD regarding increased evaluations for service-connected disabilities, and while the appeal was pending, the Veteran claimed TDIU due to the disabilities on appeal, and the September 2013 rating decision denied the TDIU claim, the AMC/RO should undergo appropriate action as set forth in Fast Letter 13-13.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected lumbar strain, cervical strain, or hemorrhoids in recent years.  Ask him to identify all VA and non-VA clinicians who have treated him for bilateral hearing loss or for frostbite of both feet since his service separation.  Obtain all VA treatment records which have not been obtained already including records dated since September 2013.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already, to include any records which may be available from John Peter Smith Hospital.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for an appropriate examination to determine the current nature and severity of his service-connected lumbar strain.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected lumbar strain is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected cervical strain.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected cervical strain is manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, forward flexion of the cervical spine 15 degrees or less, unfavorable ankylosis of the entire cervical spine, or unfavorable ankylosis of the entire spine.  The examiner also should state whether the Veteran experiences any radiculopathy of the left upper extremity or of the right lower extremity as a result of his service-connected cervical strain.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.


A complete rationale must be provided for any opinions expressed.

5.  Schedule the Veteran for an appropriate examination to determine the current nature and severity of his service-connected hemorrhoids.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected hemorrhoids are mild or moderate, large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, or are manifested by persistent bleeding and with secondary anemia or with fissures.  A complete rationale must be provided for any opinions expressed.

6.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

